Citation Nr: 1026343	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  05-40 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to an effective date earlier than April 7, 2005, for 
a 100 percent rating for posttraumatic stress disorder (PTSD), 
including on the basis of clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. M. Watkins, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the military from July 1966 
to July 1970, including a combat tour in Vietnam where he was 
wounded in action and consequently received, among other 
commendations, the Purple Heart Medal.

This appeal to the Board of Veterans' Appeals (Board) is from an 
August 2005 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles, California, which 
increased the rating for the Veteran's PTSD from 30 to 100 
percent retroactively effective from April 7, 2005, the date of 
receipt of his claim for a higher rating for this condition.  He 
wants an earlier effective date for this higher rating.

In support of his claim, the Veteran testified at a hearing at 
the RO in September 2009 before the undersigned Veterans Law 
Judge of the Board (Travel Board hearing).

The RO certified this appeal to the Board in December 2008 and, 
in November 2009, so more than 90 days later, the Veteran 
submitted additional evidence.  But in a statement since 
submitted in May 2010, he waived his right to have the RO 
initially consider this additional evidence.  38 C.F.R. 
§§ 20.800, 20.1304 (2009).

FINDINGS OF FACT

1.  In a January 1992 decision, the RO granted service connection 
for PTSD and assigned an initial 10 percent rating retroactively 
effective from March 1, 1991, the date of receipt of this claim.

2.  In a May 1992 decision, the RO assigned a temporary 100 
percent rating for the PTSD, retroactively effective from August 
12, 1991 to December 31, 1991, under the provisions of 38 C.F.R. 
§ 4.29 ("Paragraph 29") since the Veteran had been hospitalized 
for more than 21 days for treatment of this condition.  The prior 
10 percent rating resumed as of January 1, 1992.

3.  In January 1993, the Board determined the Veteran's appealed 
claim for a rating higher than 10 percent for his PTSD (and other 
claims that he also had appealed) required further development, 
so the Board remanded these claims to the RO.

4.  In a December 1993 rating decision and supplemental statement 
of the case (SSOC), and again in a February 1994 rating decision 
and March 1994 SSOC, all on remand, the RO confirmed and 
continued the 10 percent evaluation for the PTSD.

5.  In November 1994, the Board again remanded the claim for a 
rating higher than 10 percent for the PTSD (as well as the other 
claims the Veteran also had appealed).

6.  The RO issued another rating decision and SSOC in February 
1996, and additional SSOCs in August 1996 and July 1997, again 
confirming and continuing the 10 percent evaluation for the PTSD.

7.  In an April 1998 decision, however, the RO increased the 
rating for the PTSD from 10 to 30 percent retroactively effective 
from March 1, 1991, the date of receipt of this claim.  And, in 
response, the Veteran submitted a statement in May 1998 
indicating he was "satisfied" with the 30 percent rating and, 
therefore, withdrawing his appeal for a higher rating for his 
PTSD.

8.  The RO also subsequently sent the Veteran a letter in June 
1998 asking that he clarify whether he was withdrawing his appeal 
of this claim, and he responded in an additional statement later 
in June 1998 that he was indeed withdrawing his appeal of this 
claim (in light of the rating for his PTSD being increased to 30 
percent).

9.  July 1998 statements from the Veteran's representative 
resultantly addressed only the remaining claims that were on 
appeal to the Board (i.e., no longer the claim for a higher 
rating for the PTSD since it had been withdrawn).

10.  The Board's August 1998 decision reiterated the Veteran had 
withdrawn this claim for a higher rating (higher than 30 percent) 
for his PTSD.

11.  Those earlier decisions addressing the rating for the PTSD 
were reasonably supported by the medical and other evidence then 
of record, so not fatally flawed or undebatably egregious.

12.  In the August 2005 decision at issue, the RO again increased 
the rating for the Veteran's PTSD - this time from 30 to 100 
percent retroactively effective from April 7, 2005, the date of 
receipt of his claim for a higher rating for this condition.

13.  But it was factually ascertainable during the immediately 
preceding year, so even as of April 7, 2004, that he was entitled 
to this higher 100 percent rating.


CONCLUSION OF LAW

The criteria are met for an earlier effective date of April 7, 
2004, though not prior, for the grant of the 100 percent rating 
for PTSD.  38 U.S.C.A. §§ 5101, 5110 (2002 & Supp. 2009); 
38 C.F.R. §§ 3.1, 3.155, 3.157, 3.159, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA case law, regulations and statutory 
provisions, the relevant factual background, and an analysis of 
its decision.

The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist a claimant in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).



Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Further, this notice must include information that 
a downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court made clear that a reviewing court, in considering 
the rule of prejudicial error, is precluded from applying a 
mandatory presumption of prejudice rather than assessing whether, 
based on the facts of each case, the error was outcome 
determinative.  In Sanders, the Supreme Court rejected the lower 
Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 
881, 889 (Fed. Cir. 2007)) that all VA notice errors are 
presumptively prejudicial, in part, because it was 
"complex, rigid, and mandatory."  Id., at 1704.  The Supreme 
Court rejected the Federal Circuit's analysis because it imposed 
an unreasonable evidentiary burden on VA to rebut the presumption 
and because it required VA to demonstrate why the error was 
harmless, rather than requiring the appellant - as the pleading 
party, to show the error was harmful.  Id., at 1705-06.  The 
Supreme Court stated that it had "warned against courts' 
determining whether an error is harmless through the use of 
mandatory presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the record."  
Id., at 1704-05.  Thus, it is clear from the Supreme Court's 
analysis that, while the Veterans Court may conclude generally 
that a specific type of error is more likely to prejudice an 
appellant, the error must nonetheless be examined in the context 
of the facts of the particular case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 
37, 48 (2008), since overturned on other grounds in Vazquez-
Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that prejudicial 
deficiencies in the timing or content of a VCAA notice can be 
cured by showing the essential fairness of the adjudication will 
not be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of what 
was necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the notice 
what was needed; or (3) that a benefit could not have been 
awarded as a matter of law.  Sanders, 487 F. 3d at 889.  
Additionally, consideration also should be given to "whether the 
post-adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final Agency 
adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial." 
 Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had 
erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the Veterans Court nonetheless 
determined the evidence established the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).

In this case, a letter satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) was sent to the Veteran in April 2005.  
The letter informed him of the evidence required to substantiate 
his claim and of his and VA's respective responsibilities in 
obtaining supporting evidence.  It equally deserves mentioning 
that the RO issued that VCAA notice letter prior to initially 
adjudicating his claim in August 2005, the preferred sequence.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini 
II).  

A more recent March 2006 letter complied with Dingess by also 
discussing the downstream effective date element of the claim - 
keeping in mind the claim arose in the context of the Veteran 
trying to establish his underlying entitlement to an increased 
rating for his PTSD.  In these situations, where the claim arose 
in another context, VA is not required to provide additional VCAA 
notice concerning a new, downstream, issue such as whether the 
Veteran is entitled to an earlier effective date for his now 
higher rating.  See VAOPGCPREC 8-2003 (Dec. 2003).  Rather, the 
provisions of 38 U.S.C.A. § 7105(d) require VA to issue a SOC if 
his disagreement is not resolved.  Id.  And since the RO issued a 
SOC addressing the effective-date claim in November 2005, no 
further notice is required.  See also Goodwin v. Peake, 22 Vet. 
App. 128 (2008).  See, too, Huston v. Principi, 17 Vet. App. 195 
(2003) (indicating proper VCAA notice requires apprising the 
Veteran that evidence of an earlier-filed claim, which did not 
become final and binding or was not withdrawn, is needed to 
substantiate a claim for an earlier effective date).

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claim that is obtainable, and 
therefore appellate review may proceed without prejudicing him.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The RO obtained his 
service treatment records (STRs), service personnel records, 
private medical records, Veterans Center records, VA treatment 
records, a transcript of his Travel Board hearing, and lay 
statements in support of his claim.  

Additionally, the VCAA does not apply to the CUE component of the 
Veteran's claim, irrespective of whether the Board or RO issued 
the decision being collaterally attacked.  See Livesay v. 
Principi, 15 Vet. App. 165 (2001)(en banc) (holding VCAA does not 
apply to Board CUE motions) and Baldwin v. Principi, 15 Vet. App. 
302 (2001) (holding VCAA does not apply to RO CUE claims, 
either).  

Entitlement to an Effective Date Earlier than April 7, 2005, for 
the 100 Percent Rating for PTSD

The assignment of effective dates of awards is generally governed 
by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  In a claim for a 
higher disability rating (i.e., increased compensation), unless 
specifically provided otherwise, the effective date of an award 
based on a claim for increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.

An effective date for a claim for increase may be granted prior 
to the date of claim if it is factually ascertainable that an 
increase in disability had occurred within one year from the date 
of claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1) and 
(2).

Thus, according to Harper v. Brown, 10 Vet. App. 125, 126 (1997), 
three possible effective dates may be assigned depending on the 
facts of the particular case:

(1) if an increase in disability occurs after the 
claim is filed, the date that the increase is shown to 
have occurred (date entitlement arose) (38 C.F.R. § 
3.400(o)(1));

(2) if an increase in disability precedes the claim by 
a year or less, the date that the increase is shown to 
have occurred (factually ascertainable) (38 C.F.R. § 
3.400(o)(2)); or

(3) if an increase in disability precedes the claim by 
more than a year, the date that the claim is received 
(date of claim) (38 C.F.R. § 3.400(o)(2)).

So determining the appropriate effective date for an increased 
rating under the effective date statutes and regulations involves 
an analysis of the evidence to determine (1) when a claim for an 
increased rating was received and, if possible, (2) when the 
increase in disability actually occurred.  38 C.F.R. §§ 3.155, 
3.400(o)(2).

While the term "application" is not defined in the statute, the 
regulations use the terms "claim" and "application" 
interchangeably, and they are defined broadly to include "a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p).  See also 
Rodriguez v. West, 189 F.3d. 1352 (Fed. Cir. 1999), cert. denied, 
529 U.S. 1004 (2000).  

Additionally, under 38 C.F.R. § 3.155(a), the Veteran or a 
representative of the Veteran may file an informal claim by 
communicating an intent to apply for one or more VA benefits.  
The benefit sought must be identified, see Stewart v. Brown, 
10 Vet. App. 15, 18 (1997), but need not be specific, see 
Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  See id.  
Also, under 38 C.F.R. § 3.157(b), once a claim for compensation 
has been allowed, receipt of a VA outpatient or hospital 
examination or admission to a VA hospital will be accepted as an 
informal claim for increased benefits.  See Servello v. 
Derwinski, 3 Vet. App. 196, 199 (1992).  The date on the VA 
outpatient or hospital examination will be accepted as the 
date of claim.  38 C.F.R. § 3.157(b).



The essential facts in this case are not in dispute.  In a 
January 1992 decision, the RO granted service connection for PTSD 
and assigned an initial 10 percent rating retroactively effective 
from March 1, 1991, the date of receipt of the Veteran's claim 
for service connection.  He appealed for a higher initial rating.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  In a May 
1992 decision, the RO assigned a higher - albeit just temporary, 
100 percent rating for the PTSD retroactively effective from 
August 12, 1991 to December 31, 1991, under the provisions of 
38 C.F.R. § 4.29 ("Paragraph 29") because he had been 
hospitalized for more than 21 days for treatment of this 
condition.  The prior 10 percent rating resumed as of January 1, 
1992.  He continued to appeal.

In January 1993, the Board determined the Veteran's appealed 
claim for a rating higher than 10 percent for his PTSD (and other 
claims that he also had appealed) required further development, 
so the Board remanded these claims to the RO.

In a December 1993 rating decision and SSOC, and again in a 
February 1994 rating decision and March 1994 SSOC, all on remand, 
the RO confirmed and continued the 10 percent evaluation for the 
PTSD.

In November 1994, the Board again remanded the claim for a rating 
higher than 10 percent for the PTSD (as well as the other claims 
the Veteran also had appealed).

The RO issued another rating decision and SSOC in February 1996, 
and additional SSOCs in August 1996 and July 1997, again 
confirming and continuing the 10 percent evaluation for the PTSD.

In an April 1998 decision, however, the RO increased the rating 
for the PTSD from 10 to 30 percent retroactively effective from 
March 1, 1991, the date of receipt of this claim.

And, in response, the Veteran submitted a statement in May 1998 
indicating he was "satisfied" with the 30 percent rating and, 
therefore, withdrawing his appeal for a higher rating for his 
PTSD.

The RO also subsequently sent the Veteran a letter in June 1998 
asking that he clarify whether he was withdrawing his appeal of 
this claim, and he responded in an additional statement later in 
June 1998 that he was indeed withdrawing his appeal of this claim 
(in light of the rating for his PTSD being increased to 30 
percent).

July 1998 statements from the Veteran's representative 
resultantly addressed only the remaining claims that were on 
appeal to the Board (i.e., no longer the claim for a higher 
rating for the PTSD since it had been withdrawn).

The Board's August 1998 decision reiterated the Veteran had 
withdrawn this claim for a higher rating (higher than 30 percent) 
for his PTSD.  See 38 C.F.R. § 20.204 (indicating a Veteran may 
withdraw an appeal of a claim at any time before the Board 
promulgates a decision concerning the claim).

Because the Veteran withdrew his initial appeal for a higher 
rating for his PTSD (once he received the higher 30 percent 
rating on remand), there was no remaining case or controversy 
concerning this claim for the Board to adjudicate.  38 U.S.C.A. § 
7105(b)(2), (d)(5); 38 C.F.R. § 20.204.  Consequently, the RO 
properly terminated this claim.  See AB v. Brown, 6 Vet. App. 35, 
38-39 (1993) (indicating that, while it is presumed the Veteran 
is seeking the highest possible rating for a disability, he may 
in the interim express his satisfaction with a particular rating 
that is less than the highest possible rating so as to terminate 
his appeal).

The Veteran took no further action concerning the rating assigned 
for his PTSD until several years later, in December 2004, when he 
again requested a higher rating for this condition.  But his 
claim, though dated in December 2004, was not actually date 
stamped as received at the RO until April 7, 2005.  The 
provisions of 38 U.S.C.A. § 5110 refer to the date an 
"application" is received.  And "date of receipt" means the 
date on which a claim, information or evidence was received by 
VA.  38 C.F.R. § 3.1(r).  



In the August 2005 decision in question, since issued, the RO 
assigned a higher 100 percent rating for the PTSD retroactively 
effective from April 7, 2005, since this was the date the RO had 
received the Veteran's claim for increased compensation benefits.

It was, however, factually ascertainable during the immediately 
preceding year, so even as of April 7, 2004, that he met the 
criteria for this higher 100 percent rating for his PTSD.  See 38 
C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2009).  Private, 
Vet Center and VA evaluation and treatment records, triage notes, 
etc., from 2004 indicate his PTSD had become totally disabling, 
socially and occupationally, so as to, in turn, warrant this 
higher rating - the maximum possible.  See, e.g., his VA 
progress notes starting in June 2004 and a December 2004 
summarizing letter from his treating VA clinical psychologist.  
See also a contemporaneous November 2004 supporting statement 
from a readjustment counseling therapist at the Vet Center, 
the report of an August 2004 psychiatric evaluation by H.R.K., 
M.D., and a July 2004 supporting letter from A.F.Q., Marriage and 
Family Therapist (MFT).

Use of the phrase "such symptoms as" in DC 9411, followed by a 
list of examples, provides mere guidance as to the severity of 
symptomatology contemplated for each rating.  That is to say, use 
of such terminology means this list of symptoms in this 
applicable rating code is not altogether dispositive or 
exhaustive, rather, permits consideration of items listed as well 
as other symptoms and contemplates the effect of those symptoms 
on the claimant's social and work situation.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  

But there simply is no basis for assigning an even earlier 
effective date because, during the intervening period between him 
withdrawing his appeal in May 1998 until filing another claim for 
increase on April 7, 2005, there was no formal or informal 
communication in writing from him or any designate requesting a 
higher rating for his PTSD.



The Court has held that 38 U.S.C.A. § 5110(b)(2) specifically 
links any effective date earlier than the date of application to:  
(1) evidence that an increase in disability had occurred; and (2) 
to the receipt of an application within one year after that 
increase in disability.  The application referred to must be an 
application on the basis of which the increased rating was 
awarded, because there would be no reason to adjudicate the 
question of the effective date prior to the award of a rating 
increase, just as there would be no reason to assign a disability 
rating on a disability compensation claim until service 
connection had been awarded.  
38 U.S.C.A. § 5110(b)(2) allows a claimant to be awarded an 
effective date up to one year prior to the filing of an 
application for an increase, if an increase to the next 
disability level is ascertainable, and if a claim is received 
within one year thereafter.  VA must review all the evidence of 
record, not just evidence not previously considered.  The Court 
has noted that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where the increase precedes the 
claim for increase, provided also that the claim for increase is 
received within one year after the increase.  The Court further 
stated that the phrase "otherwise, the effective date shall be 
the date of receipt of the claim" provides the applicable 
effective date when a factually-ascertainable increase occurred 
more than one year prior to receipt of the claim for increase.  
Hazan v. Gober, 10 Vet. App. 511 (1997).

The Veteran testified during his hearing that he believes the 100 
percent rating for his PTSD should go back to his original March 
1991 claim, when he first requested service connection.  But the 
fact remains that he withdrew that initial claim after receiving 
an increase in the initial rating for his PTSD from 10 to 30 
percent.  So he is now prevented from receiving an effective date 
retroactive to that earlier point in time absent a collateral 
attack by showing the RO's earlier decisions determining the 
rating for his PTSD involved CUE.  See 38 U.S.C.A. § 7105(c); 
38 C.F.R. § 3.105(a).  See also Rudd v. Nicholson, 20 Vet. App. 
296 (2006) (indicating there is no basis for a free-standing 
earlier effective date claim from a matter addressed in a prior, 
final and binding, rating decision) and Leonard v. Nicholson, 405 
F.3d 1333, 1336-37 (Fed. Cir., 2005) (indicating that "no matter 
how [the Veteran] tries to define 'effective date,' the simple 
fact is that, 


absent a showing of CUE, he cannot receive disability payments 
for a time frame earlier than the application date of his claim 
to reopen, even with new evidence supporting an earlier 
disability date").

CUE must be pled with specificity.  See Andre v. West, 14 Vet. 
App. 7, 10 (2000) (per curium), aff'd sub nom., Andre v. 
Principi, 301 F.3d 1354 (Fed. Cir. 2002).  General allegations of 
error, such as in failing to properly weigh the evidence or mere 
disagreement with how the RO weighed the evidence, or even 
failure in the duty to assist, are insufficient.  Moreover, the 
error must be undebatable and of the sort that, had it not been 
made, would have manifestly changed the outcome of the decision.  
Also, only the evidence and law existing at the time of the 
decision in question is to be considered in making this 
determination of whether there was CUE.  See Damrel v. Brown, 6 
Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 
314 (1992); Eddy v. Brown, 9 Vet. App. 52, 54 (1996); 
Fugo v. Brown, 6 Vet. App. 40, 43- 44 (1993); and Crippen v. 
Brown, 9 Vet. App. 412, 424 (1996).

During his hearing, the Veteran argued the RO committed CUE in 
the earlier decisions by not considering his unemployability - 
particularly a 1992 tax return showing he had virtually no 
personal income.  He said that losing his job in 1991 had 
prompted him to file his VA claim.  He also cites his 
contemporaneous hospitalization in 1991 for treatment of his PTSD 
as further indication of its severity even then.

The Veteran also must keep in mind, however, that the RO already 
compensated him for that lengthy (i.e., greater than 21-day) 
hospitalization by assigning a temporary 100 percent rating from 
August 12, 1991 until December 31, 1991, under the provisions of 
38 C.F.R. § 4.29 ("Paragraph 29").



Moreover, although he maintained during his hearing that it was 
"bogus," his then current Global Assessment of Functioning 
(GAF) score at the conclusion of that hospitalization was 60.  A 
GAF score is a scaled rating reflecting the "psychological, 
social, and occupational functioning on a hypothetical continuum 
of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  And according to the DSM-IV, 
a GAF score of 60 indicates there were just relatively 
"moderate" symptoms or "moderate" difficulty in social and 
occupational functioning (at least by the time of his discharge).  
He also was considered employable.  The report of that 
hospitalization further indicates his GAF score during that past 
year had been lower, 50, which, according to the DSM-IV, 
indicates more severe ("serious") social and occupational 
impairment, including unable to keep a job.  The rating for a 
psychiatric disability, however, is not derived solely from the 
GAF score.  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words or 
by a GAF score, is to be considered, but it is not determinative 
of the percentage VA disability rating to be assigned; the 
percentage evaluation, instead, is to be based on all the 
evidence that bears on occupational and social impairment.  
See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (March 31, 
1995).  To this end, the Board must consider whether he had 
deficiencies in most of the following areas:  work, school, 
family relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11 (2001).

According to the version of 38 C.F.R. § 4.132, DC 9411 (1991), 
then in effect, a 100 percent rating for PTSD required that the 
attitudes of all contacts except the most intimate have been so 
adversely affected as to result in virtual isolation 
in the community.  This maximum rating also required totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or that the 
Veteran have been demonstrably unable to obtain or retain 
employment.

Concerning these relevant considerations, a contemporaneous April 
1991 VA social and industrial survey indicated the Veteran was 
then currently employed full time with a monthly income of $3200 
in wages, although he was then currently residing with his cousin 
and apparently had been since January 1990 or thereabouts.  
The report also notes that he had been clean and sober for 17 
months (stemming from severe, life-long problems of polysubstance 
and alcohol abuse that had begun with alcohol abuse prior to his 
military service, although also later an addiction to opiates 
from treatment of his gunshot wounds in service), and that he was 
active in his alcoholics and cocaine synonymous classes, 
attending 10 meetings a week.  As well, although he reported 
having active psychological symptoms and seeing a counselor once 
weekly at the Vet Center, the VA field examiner noted the Veteran 
had always been able to earn a living and that making money was 
not his problem, as he had never been without sufficient funds to 
provide himself with food, clothing and shelter.  He had college 
degrees (including a Master of Business Administration (MBA)) and 
had been successfully self-employed in both jewelry (class rings) 
and transmission repair businesses (AAMCO franchise).  He also 
had worked in corporate sales and was then currently a service 
advisor for a local car dealership.  The VA field examiner went 
on to point out that the Veteran's past cocaine and alcohol use 
had destroyed his thriving transmission repair business, and that 
employability was not an issue.  In the concluding portion of the 
report, the VA field examiner indicated the Veteran had insight 
into his dysfunctional and self-destructive behaviors, and no 
income hardships.  His then current stressor was acute PTSD, 
which, according to that VA field examiner, may have needed 
treatment in addition to the Vet Center's services.

The Veteran also contemporaneously had a VA compensation and 
pension examination in April 1991 to assess the then current 
severity of his PTSD.  And at the conclusion of that mental 
status evaluation, which included such psychological testing as 
the Minnesota Multiphasic Personality Inventory (MMPI), it was 
indicated there was no evidence of psychosis, and that his 
cognition, orientation, memory and speech were all within normal 
limits.  He appeared tense and over-controlled, but otherwise 
appropriate, and there was no suicidal or homicidal ideation.

That VA compensation examiner, a psychiatrist, diagnosed PTSD 
(severe combat trauma in Vietnam, as well as combat injuries, 
with resultant recurrent nightmares of traumatic events, 
avoidance of reminders of traumatic events, startle reaction, 
panic attacks, sleep panic attacks, numbing of affect, secondary 
substance abuse, generalized anxiety), and polysubstance abuse, 
in remission.  There was no Axis II diagnosis, and that VA 
compensation examiner considered the Veteran competent for VA 
purposes.

VA outpatient treatment records from November and December 1988 
reiterate these findings, including concerning the Veteran's 
addictions.

So although there were competent and credible indications, even 
then, that he had what amounted to "severe" PTSD, including a 
secondary addiction to opiates stemming from treatment of his 
combat wounds in service that had formed the basis of granting 
service connection for PTSD, there also was probative evidence 
then of record indicating his PTSD fell short of the requirements 
for the highest possible rating of 100 percent under the former 
version of DC 9411 then in effect.  So it cannot be said the RO 
committed CUE in not earlier assigning a 100 percent rating 
because there was reason and justification for concluding his 
PTSD was less disabling, though still significant.  Indeed, the 
lesser 70 percent rating, though also not assigned, contemplated 
"severe" social and occupational impairment.  Moreover, 
although unemployability, alone, could have justified assigning a 
100 percent rating (see Johnson v. Brown, 7 Vet. App. 95 (1995)), 
the VA compensation and field examiners concluded he not only was 
then currently substantially and gainfully employed, but also 
employable.  And as mentioned, unfortunately, his mere 
disagreement with the RO's evaluation of the probative value of 
this evidence in the file when initially adjudicating his claim 
in January 1992 is not tantamount to CUE.  Luallen v. Brown, 8 
Vet. App. 92 (1995); Damrel v. Brown, 6 Vet. App. 242 (1994).



For these reasons and bases, the claim may only be granted to the 
extent indicated, assigning an effective date one year prior to 
the receipt of the most recent claim.  See again Harper, 10 Vet. 
App. at 126.  The Court held in Sears v. Principi, 16 Vet. App. 
244, 248 (2002) that "[t]he statutory framework simply does not 
allow for the Board to reach back to the date of the original 
claim as a possible effective date for an award of service- 
connected benefits that is predicated upon a reopened claim."  In 
order for the Veteran to be awarded an effective date based on an 
earlier claim, he has to show CUE in the prior denial of the 
claim, which he has not done in this particular instance.  Flash 
v. Brown, 8 Vet. App. 332, 340 (1995).


ORDER

An earlier effective date of April 7, 2004 (one year prior to the 
receipt of the most recent claim) is granted for the 100 percent 
rating for PTSD, subject to the statutes and regulations 
governing the payment of VA compensation.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


